Filed 12/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 225







Troy Lehman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110134







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant.



Ryan J. Younggren, Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, respondent and appellee.

Lehman v. State

No. 20110134



Per Curiam.

[¶1]	Troy Lehman appeals from the trial court’s order dismissing his application for post-conviction relief.  On appeal, Lehman proffers four grounds he claims constitute ineffective assistance of counsel.  He argues his trial counsel failed to call relevant witnesses, inadequately cross-examined the State’s witnesses, forced him to waive his right to testify, improperly allowed the information to be amended, and improperly waived his right to an arraignment and a preliminary hearing regarding a terrorizing charge.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner